Citation Nr: 0629740	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1979 until 
October 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The July 1999 rating on appeal also denied entitlement to 
service connection for hemorrhoids, a peptic ulcer and a skin 
condition.  However, the hemorrhoids claim was denied by the 
Board in an August 2002 decision and is no longer for 
consideration.  Moreover, as ratings decisions dated in 
November 2003 and October 2005 granted service connection for 
gastrointestinal and skin disabilities, respectively, those 
issues are no longer for appellate consideration.  Thus, the 
sole remaining issue to be adjudicated is the left foot 
claim. 


FINDING OF FACT

The competent evidence fails to demonstrate that a current 
left foot disability is causally related to active service.


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
law pertaining to disability evaluations or effective dates.  
However, because the instant decision denies the veteran's 
service connection claim, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  In a January 2006 
statement, the veteran expressed his belief that VA had not 
obtained his complete service treatment records.  Indeed, at 
his February 2000 RO hearing, he stated that he was treated 
for his left foot condition at Fort Carson, Colorado where x-
rays were taken showing severe fracture of the left foot.  
However, an August 2001 response to a request for information 
indicated that a search of records at Fort Carson was 
negative for any treatment involving the veteran.  

The claims folder also contains reports of VA and private 
post service treatment and examination.  While the veteran 
claimed that he received treatment in 1982 at the Kneibert 
Clinic, a June 2003 communication from the records office at 
that facility indicates that no such records were on file.  

Further regarding the duty to assist, several lay statements 
from civilian friends and fellow servicemen are of record.  
Moreover, the claims folder contains the veteran's own 
statements in support of his appeal, to include testimony 
provided at a February 2000 hearing before the RO.  The Board 
has carefully reviewed such  statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a left foot disability.  Specifically, as stated in 
communications dated in August 1999 and January 2000, and 
again in testimony provided before the RO in February 2000, 
the veteran contends that a hub of a truck fell on his left 
foot during active service.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
service connection claim is whether the evidence demonstrates 
a current disability.  In the present case, VA clinical 
records reflect persistent complaints of left foot pain from 
1998 through 2004.  Regarding specific diagnoses, 
metatarsalgia was diagnosed in VA outpatient treatment 
records dated in November 1998 and October 2001.  
Furthermore, VA examinations in September 2001 and October 
2003 also reveal diagnoses of metatarsalgia.  Therefore, the 
veteran is found to have a current left foot disability.  As 
such, the first element of a service connection claim has 
been satisfied.  However, the remaining elements have not 
been met, as will be discussed below. 

Regarding the second element of a service connection claim, 
that of in-service incurrence or aggravation, it is noted 
that the veteran's enlistment examination in September 1979 
was normal and the veteran denied foot trouble in a report of 
medical history completed at that time.  In this regard, it 
is noted that a veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  This presumption can be rebutted 
by clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 U.S.C.A. § 1111.  

Because the veteran's enlistment examination showed no 
defects of the left foot, he is presumed to have been in 
sound condition upon entry to active service.  Moreover, 
there is no clear and unmistakable evidence of record to 
rebut that presumption.  Therefore, the appropriate inquiry 
is whether a chronic left foot disability was incurred, 
rather than aggravated by, active service.  

The service medical records here reveal left foot complaints 
in August 1980.  At that time, the veteran experienced pain 
on the inside of his left foot while running.  The assessment 
was possible muscle strain. 

Also during service, the veteran complained of left leg pain 
on multiple occasions in June 1981.  Such pain involved the 
front of the shin.  The impression was shin splints.  This 
was later revised to reflect a bruise of the shin.  

Despite the complaints detailed above, the service medical 
records do not demonstrate that a chronic left foot 
disability was incurred during active duty.  Indeed, the in-
service records between August 1980 and June 1981 were silent 
as to left foot treatment or complaints.  Moreover, while the 
veteran was treated several times within the span of a week 
in June 1981, there were no subsequent complaints during the 
remainder of the veteran's active service.  Furthermore, 
while the veteran stated at his February 2000 RO hearing that 
in-service x-rays showed a left foot fracture, this is not 
demonstrated by a review of the service medical records.  
Indeed, a separation examination in August 1982 reflected 
normal results and the veteran denied foot trouble in a 
report of medical history completed at that time.  

For the above reasons, the August 1980 and June 1981 in-
service complaints are found to represent acute and 
transitory conditions that had fully resolved without 
residuals by the time of the veteran's discharge in August 
1982.  In so finding, the Board acknowledges lay statements 
submitted by D. R. and J. P., in which those individuals 
attest that the veteran told them of his in-service accident 
involving the truck hub.  However, for the reasons previously 
discussed, the overall evidence does not allow for the 
conclusion that a chronic left foot disability was incurred 
in service.  

Based on the foregoing, it is determined that the military 
medical records do not demonstrate that a chronic left foot 
disability was incurred during the veteran's active service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current left foot problems are causally 
related to active service, for the reasons discussed below.  

At his February 2000 RO hearing, the veteran indicated that 
he was treated by VA for foot trouble right after separation 
from active service.  (Transcript "T," at 14.)  However, 
this is not reflected in the record.  Indeed, aside from 
treatment in March 1985 for removal of a catfish fin from the 
veteran's left heel, the post-service medical evidence does 
not indicate complaints of left foot pain until 1998.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this regard, the Board acknowledges an undated lay 
letter signed by D. R. and R. S., which indicated that the 
veteran had experienced foot problems throughout his 16 years 
of employment.  However, without some documentation of 
medical complaints or treatment, it cannot be concluded that 
a chronic left foot disability existed prior to 1998.

Based on the above, the post-service evidence fails to 
demonstrate a continuity of symptomatology from which to 
causally relate the veteran's in-service treatment and his 
current left foot diagnosis.  Moreover, the claims file 
contains no competent evidence causally relating the current 
left foot problems to active service.  To the contrary, VA 
examiners in September 2001 and October 2003 did not find 
that veteran's current metatarsalgia to be consistent with 
the documented in-service complaints.  Furthermore, the VA 
examiner in December 2004 also found it less likely than not 
that the veteran's currently left foot disability was related 
to military service.  The December 2004 VA examiner 
acknowledged the veteran's report that a 300-500 pound tire 
casing was dropped on his foot, requiring a cast.  However, 
it was noted that the in-service medical records failed to 
indicate any crushing injury or any treatment involving a 
cast.  Moreover, it was observed that x-rays of the left foot 
were consistently normal following service.  Finally, the VA 
examiner noted that the post-service records consistently 
noted chronic metatarsalgia due to tight heel cords, which 
could not have resulted from the type of injury described by 
the veteran.  

Because the VA opinions discussed above were offered 
following a review of the claims file and after an objective 
examination of the veteran, they are found to be highly 
probative.  Furthermore, the December 2004 opinion is 
especially probative in that the examiner provided a clear 
rationale in support of his conclusions that was consistent 
with the evidence of record.  Moreover, no other competent 
evidence of record refutes these opinions.  The veteran 
himself believes that his current left foot disability 
resulted from his active service, but he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence fails to demonstrate 
that a current left foot disability was incurred in active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a left foot disability is denied.


 

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


